Citation Nr: 0707394	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  01-02 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for a 
thoracolumbar spine (back) disability prior to February 21, 
2001 and to a rating in excess of 40 percent thereafter.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had periods of active service between June 1951 
and January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The RO increased the evaluation of the veteran's 
back disability from 10 percent to 30 percent, effective the 
date of the veteran's claim for an increase rating, July 10, 
1995.  In a June 2003 rating decision, the RO increased the 
evaluation of the veteran's back disability to 40 percent; 
the increased evaluation was effective February 21, 2001, the 
date the RO received a letter from a private doctor 
indicating that the veteran's disability had increased in 
severity.  The veteran's disagreement with the ratings 
assigned his back disability led to this appeal.  As the 
veteran has not been granted the maximum benefit allowed, the 
veteran is presumed to be seeking a 100 percent evaluation 
and the claim is still active.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The veteran's appeal was previously before the Board in March 
2004.  At that time, the veteran's appeal was remanded in 
order to provide the RO the opportunity to evaluate the 
veteran's disability under revised criteria for the 
evaluation of a back disability that was effective September 
26, 2003 and to obtain an additional VA examination regarding 
the veteran's back disability.  Further, the RO was directed 
to ensure that the veteran had been given notice that was 
fully complaint with the Veterans Claims Assistance Act of 
2000 (VCAA) and to seek to obtain additional private medical 
records.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  For the time period between July 10, 1995 and April 29, 
2004, the preponderance of the evidence indicates that the 
veteran had moderate limitation of motion of the lumbar 
spine.

3.  For the time period between July 10, 1995 and February 
20, 2001, the preponderance of the evidence indicates that 
the veteran did not have severe intervertebral disc syndrome 
characterized by recurring attacks, with intermittent relief.

4.  For the time period beginning April 30, 2004, the 
evidence is in relative equipoise as to whether the veteran's 
back disability is manifested by severe limitation of motion 
of the lumbar spine; in addition, the veteran's spine has a 
demonstrable deformity of a vertebral body.  

5.  During no period does the preponderance of the evidence 
indicate that the veteran had pronounced intervertebral disc 
syndrome or incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.

6.  During no period does the preponderance of the evidence 
indicate that the veteran had ankylosis of the thoracolumbar 
spine; in addition, the veteran's thoracolumbar spine 
disability does not involve residuals of a vertebra fracture 
requiring a neck brace nor does it involve cord involvement, 
being bedridden or require long leg braces.

7.  During no period does the preponderance of the evidence 
indicate that the veteran had a severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.




CONCLUSIONS OF LAW

1.  For the time period between July 10, 1995 and February 
20, 2001, the criteria for assignment of a rating in excess 
of 30 percent rating for a back disability have not been met.  
38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.71a, Diagnostic Codes 5285 to 5295 
(2002).

2.  For the time period between February 21, 2001 and April 
29, 2004, the criteria for assignment of a rating in excess 
of 40 percent rating for a back disability have not been met.  
38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.71a, Diagnostic Codes 5285 to 5295 
(2002); Diagnostic Codes 5235 to 5243 (2006).

3.  For the time period beginning April 30, 2004, the 
criteria for assignment of a 50 percent rating, but no more 
than 50 percent, have been met.  38 U.S.C.A §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.71a, 
Diagnostic Codes 5285, 5292 (2002); Diagnostic Codes 5235 to 
5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in March 2001, October 2001, March 2004 and March 2005 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  The 
veteran was informed about the information and evidence not 
of record that is necessary to substantiate his claim; the 
information and evidence that VA will seek to provide; the 
information and evidence the claimant is expected to provide; 
and to provide any evidence in his possession that pertains 
to the claim.

With respect to Dingess requirements, while the March 2001, 
October 2001, March 2004 and March 2005 letters fail to 
provide notice of the type of evidence necessary to establish 
an effective date for the claim for the disability on appeal, 
such failure is harmless because, as will be explained below 
in greater detail, the preponderance of the evidence is 
against the veteran's claim.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The March 2001, October 
2001, March 2004 and March 2005 notification letters were 
provided to the veteran after the RO decision that is the 
subject of this appeal. 

To the extent that there was any timing deficiency, the 
veteran's claim of entitlement to an increased rating for a 
back disability was readjudicated in a September 2006 
supplemental statement of the case.  The United States Court 
of Appeals for the Federal Circuit has held that timing-of-
notice errors can be "cured" by notification followed by 
readjudication.  Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II); see Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) ("The Federal Circuit specifically 
mentioned two remedial measures:  (1) The issuance of a fully 
compliant [section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, No. 02-1077 slip op. at 5-6 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III); see also 
Prickett, supra (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  As the 
supplemental statement of the case complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, slip op. at 7, citing Mayfield 
II, 444 F.3d at 1333-34.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence in the veteran's claim 
file includes private medical records, service medical 
records, and VA medical records, including the April 2004 
examination report that was obtained upon remand.  The Board 
finds that the April 2004 examination provides competent, 
non-speculative evidence regarding the current severity of 
the veteran's back disability; thus, there is no duty to 
provide an examination or another medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board notes that, as part of the Board's March 2004 
remand, the RO was directed to ask the veteran to list the 
names and addresses of all medical care provides who have 
evaluated or treated the veteran for his lower back 
disability since service; after obtaining this information, 
the RO was to obtain all identified records not already in 
the veteran's claims file.  The record indicates that the RO 
contacted the veteran to submit the evidence regarding places 
of treatment.  The veteran responded that he had already, on 
more than one occasion, submitted this evidence.  The Board 
finds that there is no indication that the record does not 
contain all private medical evidence that the veteran 
previously identified.  Further, in April 2006, the veteran 
indicated that he had no other information or evidence to 
give to VA to substantiate his claim.  In view of the 
foregoing, the Board finds that VA has fulfilled its duty to 
notify and assist the veteran in the claim under 
consideration.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Legal Criteria

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

While the veteran's entire history is reviewed when making a 
disability determination, where service connection has 
already been established and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  The 
evaluation of the same disability, however, under various 
diagnoses should not occur.  That is to say that the 
evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

The veteran filed his claim in July 1995.  During the 
pendency of this appeal, the criteria for evaluating spine 
disorders have been substantially revised.

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, a 10 percent evaluation was 
warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation was in order for moderate intervertebral 
disc syndrome, with recurring attacks.  A 40 percent 
evaluation contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy which characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation contemplates intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.

The remaining diagnostic criteria for evaluating spine 
disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  
See 68 Fed. Reg. 51454-51458 (August 27, 2003). 

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5285, a 60 percent evaluation was assigned for residuals 
of a vertebra fracture, without cord involvement, with 
abnormal mobility requiring a neck brace.  A 100 percent 
evaluation was assigned for residuals of a vertebra fracture 
in which there was cord involvement, the veteran was 
bedridden or where the veteran required long leg braces.  
This code also allows for a 10 percent rating for 
demonstrable deformity of the vertebral body where there is 
definite limited motion or muscle spasm.

Under the prior criteria of Diagnostic Code 5289, addressing 
ankylosis of the lumbar spine, a 40 percent evaluation 
contemplated favorable ankylosis, while a 50 percent 
evaluation contemplated unfavorable ankylosis.  Under the 
prior criteria of Diagnostic Code 5292, a 10 percent 
evaluation was assigned for slight limitation of motion of 
the lumbar spine.  A 20 percent evaluation was warranted for 
moderate limitation of motion, while a 40 percent evaluation 
contemplated severe limitation of motion.

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 10 percent evaluation 
contemplated characteristic pain on motion.  A 20 percent 
evaluation was warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent evaluation was in order for 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Under the recent code revisions to Diagnostic Codes 5235-
5242, a 10 percent evaluation is in order for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, while a 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
code section for intervertebral disc syndrome is now 5243, 
and associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to evaluated separately.



Factual Background

The veteran was originally service connected for a back 
disability by an August 1975 rating decision.  The veteran 
contended that he was found to have arthritis while on active 
duty and also incurred back injuries due to an airplane 
accident.  At the time of the August 1975 rating decision, 
the RO determined that the veteran had osteoarthritis of the 
lumbar spine and assigned a noncompensable rating to the 
disability.  In a May 1991 rating decision, the RO found that 
the veteran's back disability warranted a 10 percent rating.  

On July 10,1995, the RO received a letter in which the 
veteran contended that his physical disability due to 
arthritis of the back had increased in severity.  This claim 
led to the present appeal.

The record includes a January 1996 X-ray report.  The medical 
doctor completing the report found that the X-ray indicated 
marked narrowing on the interspace between L3-4-5 and S1.  
The medical doctor diagnosed the veteran as having 
considerable degenerative joint disease and degenerative disc 
disease.

The veteran underwent a VA spine examination in January 1996.  
The veteran complained of a chronic, mild ache in the lumbar 
spine area.  The examiner noted that, when aggravated, the 
pain becomes severe - lasting several hours to a few days and 
relieved with rest.  Upon range of motion testing of the 
spine, the veteran had forward flexion of 75 degrees, 
extension of 20 degrees, right and left lateral flexion of 30 
degrees and right and left rotation of 30 degrees.  The 
examiner diagnosed the veteran as having degenerative disc 
disease and degenerative joint disease.  

The veteran underwent a second VA spine examination in June 
1996.  The examiner noted that there was some straightening 
of the lumbosacral curvature.  The examiner noted that the 
veteran had forward flexion of the spine of 70 degrees, 
extension of 28 degrees, right and left lateral flexion of 28 
degrees and right and left rotation of 30 degrees.  The 
examiner diagnosed the veteran as having degenerative disc 
disease and degenerative joint disease.

In a February 1997 VA examination performed by the same 
medical doctor, the veteran had ranges of motion of the 
lumbar spine as follows:  forward flexion of 70 degrees, 
extension of 30, right and left lateral flexion of 25 degrees 
and right and left rotation of 30 degrees.  The examiner 
again diagnosed the veteran as having degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine.

An October 1998 X-ray report, showed a mild compression 
deformity involving the L1 vertebral body with slight 
retrolisthesis of L1 with respect to L2.  In addition, there 
was mild levoscoliosis of the lumbar spine with resultant 
moderate to severe degenerative disc disease at L3-4 and L4-
5.

The veteran also underwent a VA examination in October 1998 
VA.  The examiner noted that the veteran's exercise regimen 
minimized the veteran's low back pain, but that if the 
veteran failed to exercise, the pain recurred.  The examiner 
found that the veteran had ranges of motion of the lumbar 
spine as follows:  forward flexion of 80 degrees, extension 
of 18 degrees, right and left lateral flexion of 24 degrees 
and right and left rotation of 22 degrees.  The examiner 
noted that there was localized back pain with anterior 
flexion.  In addition, the examiner opined that with 
prolonged weight bearing or twisting activities, there would 
be a 25 percent diminishment of excursion, strength, speed, 
coordination and endurance of the lumbosacral spine.  The 
examiner did not state the amount, in degrees, that the 
veteran's ranges of motion of the lumbosacral spine would be 
diminished.  

In a December 1999 rating decision, the RO found, based on 
the October 1998 VA examination, that the veteran's 
disability was manifested by moderate limitation of motion 
and a demonstrable deformity of a vertebral body, and 
therefore, found that the veteran's disability warranted a 30 
percent rating from the date of claim, July 10, 1995.  

A letter dated in December 2000 and received by the RO on 
February 21, 2001 from a private medical doctor indicates 
that the veteran's back disability had become progressively 
worse in the last twelve months.  The medical doctor 
indicated that the veteran's treatment had included a lumbar 
epidural steroid injection, which provided temporary relief.  
The medical doctor recommended surgery and opined that the 
veteran's disability was 70 percent disabling.  A December 
2001 private MRI report revealed multilevel spinal stenosis, 
ranging from moderate to severe, as well as other deformities 
of the spine, including a mildly bulging disk at L5-S1.  The 
RO issued a June 2003 rating decision increasing the 
veteran's rating for his back disability to 40 percent with 
an effective date of February 21, 2001, the date the RO 
received the letter from a private medical doctor indicating 
that the veteran's back disability had increased in severity.  
The 40 percent rating was assigned under the revised criteria 
for rating intervertebral disc syndrome.

In November 2001, the veteran underwent another VA 
examination.  The veteran related that he had pain in his 
back that was slowly worsening with time.  The veteran also 
related that, after an hour of standing, he was in a lot of 
discomfort.  Upon range of motion testing of the lumbar 
spine, the veteran had forward flexion of 60 degrees, 
extension of 0 degrees, right and left lateral flexion of 15 
degrees and right and left rotation of 15 degrees.  The 
lumbar spine displayed flattening of the normal lumbar 
lordosis.  Strength in the lower extremities was 5/5, 
straight leg raises were negative, and sensation in the lower 
extremities was within normal limits to light touch.  The 
examiner noted that an April 2000 MRI showed severe multi-
level disc degenerative changes throughout the lumbar spine 
with subluxation at L1 -2 and L2-3 and mild scoliosis and 
compression deformities of L1 and L4.  Further, the MRI 
showed that the veteran had posterior bulges with spinal 
stenosis at L3-4 and L4-5.

The veteran underwent a final VA examination on April 30, 
2004.  The veteran related to the examiner that his back 
disability had progressed to where he had severe limitations 
regarding use of his back, but that a total hip replacement 
in November 2003 and a new medication, Bextra, combined with 
decreased exercise, had improved his condition.  The examiner 
noted that if the veteran walked five days a week for two 
miles, the pain in his back would reach the point where he 
was unable to get out of his car.  The veteran reported, that 
before the hip replacement, he had a "flare-up" in pain 
every week.  The examiner noted that the veteran had forward 
flexion of the lumbar spine of 60 degrees, extension of 10 
degrees, right and left lateral flexion of 20 degrees and 
right and left rotation of 20 degrees.  He displayed normal 
strength of the right foot in both dorsiflexion and plantar 
flexion; the left foot dorsiflexion was very slightly weaker 
than the left at 4.5/5 compared to 5/5 on the right.  
Sensation was intact to light touch.  Deep tendon reflexes 
showed +1 in knee jerks and +0 in ankle jerks, bilaterally.  
Straight leg raises on the left provoked some calf discomfort 
ipsilaterally.  The examiner diagnosed the veteran as having 
a lumbar strain with lumbar radiculopathy, status post lumbar 
compression fracture of L4 and degenerative disc disease and 
degenerative joint disease of the spine and spinal stenosis.  

The examiner noted that, before the hip replacement, the 
veteran had periods of incapacitation once a week, but since 
the hip replacement, the veteran had not had a period of 
complete incapacitation.  In an October 2005 addendum to the 
examiner's report, the examiner opined that during periods of 
exacerbation, with repetitive use, the veteran had an 
additional loss of 15 degrees of the range of motion of the 
lumbar spine.  A May 2005 VA treatment note indicates that 
the veteran felt well and walked three miles a day.  

Analysis

As the veteran filed his claim in July 1995, the veteran's 
back disability is properly evaluated under both the current 
and former rating criteria for a back disability.  The Board 
notes, however, that rating criteria cannot be applied prior 
to the their effective date.  38 C.F.R. § 3.114.  

As outlined above, the veteran has undergone multiple VA 
examinations during the period of time under appeal.  The VA 
examinations generally indicate that the veteran's back 
disability has become substantially more severe during the 
time period that the veteran's claim has been on appeal.  
After consideration of the medical evidence, and resolving 
all reasonable doubt in favor of the veteran, the Board finds 
that the April 30, 2004 VA examination report indicates that 
the veteran has severe limitation of motion of the lumbar 
spine.  The Board makes this finding based on the range of 
motion testing performed at that time that showed that the 
veteran has limited range of motion in all movement, 
especially extension.  The Board also takes into account the 
veteran's reports of pain. 

The Board notes that, as interpreted by the Court, 38 C.F.R. 
§§ 4.40 and 4.45 require the Board to consider a veteran's 
pain, swelling, weakness and excess fatigability when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996).  The Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), held that all complaints of 
pain, fatigability, etc., shall be considered when put forth 
by a veteran.  In accordance therewith, the Board takes in 
consideration the October 2005 addendum to the April 2004 
examination report in which the examiner opined that the 
veteran loses an additional 15 degrees of range of motion of 
his spine during periods of exacerbation with repetitive use.  

The Board finds that this is the first evidence of record 
indicating that the veteran's disability had progressed to 
this level of severity, and therefore, the veteran is 
entitled to a 40 percent rating based on the former rating 
criteria for severe limitation of motion, as of the date of 
the examination, April 30, 2004.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002); see also 38 C.F.R. § 3.400(o).  
As the evidence indicates that there is a demonstrable 
deformity of a vertebral body of the spine, the veteran's 
disability warrants an additional 10 percent rating, 
providing a combined rating of 50 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (2002).  Although the evidence 
indicates that the veteran's spine has two demonstrable 
deformities of a vertebral body of the spine, VA's General 
Counsel has recently issued an opinion finding that former 
Diagnostic Code 5285 only authorized a single 10-percent 
additional disability rating.  See VAOGCPREC 3-2006 (June 23, 
2006).

The Board will now analyze whether the veteran's back 
disability warranted a higher rating for a period prior to 
the date that the Board finds that the veteran's disability 
was 50 percent disabling (April 30, 2004).  For the time 
period between July 10, 1995 and February 20, 2001, the 
preponderance of the evidence indicates that the veteran had 
moderate limitation of motion of the lumbar spine.  VA 
examinations performed during this time period do not 
indicate that the veteran had severe limitation of motion of 
the lumbar spine; further, although the veteran contended 
that he had incapacitating episodes, there is no evidence 
that the veteran had severe intervertebral disc syndrome with 
recurring attacks, with intermittent relief.  Although the 
evidence, including the veteran's statements, indicates that 
the veteran experienced frequent pain, there is no evidence 
indicating incapacitation, including evidence that the 
veteran was frequently bedridden.

For the time period between February 21, 2001 and April 29, 
2004, the preponderance of the evidence does not indicate 
that the veteran' back disability was more disabling than 
contemplated by a rating of severe intervertebral disc 
syndrome.  The veteran's claims file lacks medical evidence 
indicating that the veteran's disability has been manifested 
by symptoms of pronounced intervertebral disc syndrome.  
During this period of time, the record also lacks evidence 
indicating that the veteran had severe limitation of motion 
of his lumbar spine.

The RO found that the veteran's disability was 40 percent 
disability, as of February 21, 2001, based on a letter from a 
private doctor in which the doctor opined that the veteran's 
disability was 70 percent disabling.  The doctor did not 
indicate on what criteria he found the veteran to be 70 
percent disabled, and there is no indication that the medical 
doctor is familiar with rating criteria used by VA.  Further, 
although the November 2001 VA examination found that the 
veteran had 0 degrees of extension, the Board notes that the 
veteran had 60 degrees of forward flexion and no notation 
regarding pain upon movement.  Therefore, the Board finds 
that the veteran's range of motion testing performed at that 
time did not indicate severe limitation of motion of the 
spine.

At no time has the veteran been found to have ankylosis of 
the spine, nor residuals of vertebra fracture requiring a 
neck brace or involving the spinal cord, causing the veteran 
to be bedridden or to wear long leg braces.  Further, at no 
time does the evidence indicate that the veteran has had 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the last 
twelve months that required bed rest prescribed by a 
physician and treatment by a physician.

Under the new criteria, without a finding of intervertebral 
disc syndrome, in order to warrant a rating higher than 50 
percent, the veteran would need to show unfavorable ankylosis 
of the entire spine.  As noted, the records lack evidence 
that the veteran has ankylosis of the spine. 

The Board finds that the evidence does not indicate that the 
criteria for a rating higher than 30 percent, for the period 
between July 10, 1995 and February 20, 2001, and 40 percent, 
for the period between February 21, 2001 and April 29, 2004, 
have been met under the schedule.  The Board finds that the 
criteria for a 50 percent rating under the schedule have been 
met as of April 30, 2004.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The Board does not doubt that limitation caused by constant 
back pain and limited motion has an adverse impact on 
employability; loss of industrial capacity, however, is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  The Board notes that 38 
C.F.R. § 4.1 specifically states, "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The Board notes that the veteran has not asserted that his 
disability has interfered with his work to a greater degree 
than contemplated by the veteran's ratings or has caused 
frequent hospitalization.  Consequently, absent evidence of 
industrial impairment beyond that contemplated by the ratings 
assigned during the period under appeal, the Board finds that 
the evaluations assigned by this decision adequately reflect 
the clinically established impairment experienced by the 
veteran.  Therefore, the veteran's claim for a rating in 
excess of 30 percent, for the period between July 10, 1995 
and February 20, 2001, and for a rating in excess of 40 
percent for the between February 21, 2001 and April 29, 2004 
is denied.  Beginning April 30, 2004, the veteran's back 
disability is granted a rating of 50 percent.


ORDER

For the time period between July 10, 1995 and February 20, 
2001, entitlement to a rating in excess of 30 percent for a 
back disability is denied.

For the time period between February 21, 2001 and April 29, 
2004, entitlement to a rating in excess of 40 percent for a 
back disability is denied. 

For the time period beginning April 30, 2004, a 50 percent 
rating for a back disability is granted, subject to the rules 
and regulations governing the payment of VA monetary 
benefits. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


